Citation Nr: 1036308	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell





INTRODUCTION

The Veteran had active service from July 1990 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied service connection for a rotator cuff injury of the 
left shoulder, tendonitis of the right foot and ankle, tendonitis 
of the left foot and ankle, and for pes planus (characterized as 
fallen arches).  While the Veteran's April 2006 Notice of 
Disagreement (NOD) and the August 2006 Statement of the Case 
(SOC) addressed all four of these denials, in his VA Form 9 dated 
in September 2006 and received in October 2006, the Veteran 
limited his appeal to service connection for bilateral pes 
planus.  Accordingly, the appeal as to the other issues is 
withdrawn.  See 38 C.F.R. § 20.204(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service enlistment examination in August 1989 found that the 
Veteran had mild asymptomatic pes planus.  In an adjunct medical 
history questionnaire the Veteran reported having or having had 
no foot trouble.  In July 1990 he was seen for pain in the arch 
of his left foot of two days duration.  He was given arch 
supports.  In September 1991 while running in a physical training 
test he stepped on rusty metal which went through his shoe into 
the sole of his right foot.  The laceration was sutured.  

The January 1993 examination for service separation was negative 
for pes planus but in an adjunct medical history questionnaire 
the Veteran reported having or having had foot trouble, which was 
described as a history of arch pain, off and on, in the past.  

Records of the Army reserves show that in May 2003 the Veteran 
reported having a second degree ankle sprain in February 2003 but 
now had full range of motion without motor or sensory deficit. 

VA outpatient treatment (VAOPT) records show that in February 
2005 the Veteran complained of having had foot pain for years and 
had used arch supports, which had helped.  He reported that his 
foot pain was a chronic condition from his military service.  In 
February 2006 it was noted that he had gout pain in his left 
foot, although he was currently out of his gout medication.  

In the Veteran's VA Form 9 he conceded that "I had a mild case 
of fall arches when I entered service" but stated that he had 
had pain throughout his military service, for which he had gone 
on sick call. 

38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) provide that a 
veteran is presumed to be in sound condition at service entrance 
except for defects found on the service entrance examination or 
where clear and unmistakable evidence demonstrates that disease 
or injury existed before service entrance and was not aggravated 
during service.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. 
Cir. 2004).  When a preexisting condition is noted at service 
entrance, the presumption of soundness is not applicable and the 
claim is not for direct service incurrence, but for service-
connected aggravation.  Wagner, Id. at 1096.  

Here, because pes planus was noted on the service entrance 
examination, and as the Veteran concedes that he had pre-existing 
bilateral pes planus at service entrance, the question is whether 
the pre-existing bilateral pes planus underwent an increase in 
severity during the Veteran's military service and, if so, 
whether any such aggravation was beyond any expected natural 
progression. 

The Veteran has not alleged having had any postservice treatment 
for his feet other than by VA.  If in the future he recollects 
having had any past treatment, he should inform the RO and 
request that such records be obtained.  

In the judgment of the Board, a medical opinion should be 
obtained to determine whether the Veteran's pre-existing 
bilateral pes planus underwent an increase in severity during 
service and, if so, whether it was beyond any expected natural 
progression.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine whether 
the Veteran's pre-existing bilateral pes planus 
underwent an increase in severity during service 
and, if so, whether it was beyond any expected 
natural progression.  The examiner, based on a 
review of the clinical history documented in the 
claims folder and an examination of the Veteran, 
should provide an opinion as to whether it is as 
likely as not that the Veteran's pre-existing 
bilateral pes planus was aggravated (i.e., did 
it undergo permanent worsening, as opposed to 
temporary flare-ups) in service and, if so, 
whether it is as likely as not that it increased 
in severity beyond any expected natural 
progression.  

Send the claims folders to the examiner for a 
review of the Veteran's pertinent medical 
history, to facilitate making these 
determinations.  The rationale for all opinions 
expressed should be discussed.   

The examiner is asked to consider that the 
term "as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely than not, and as 
likely as not, support the contended causal 
relationship; whereas, less likely than not 
weighs against the claim.  

Also, the term "aggravation" is defined for 
legal purposes as a chronic worsening of the 
underlying condition, as opposed to a temporary 
flare-up of symptoms.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection. 

2.  Following the completion to the extent 
possible of the development requested above, the 
RO should readjudicate the claim for service 
connection for bilateral pes planus.  If this 
claim remains denied, the Veteran and his 
representative should be provided a Supplemental 
SOC (SSOC) addressing the claim on appeal.  An 
appropriate period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

